DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitations "the first vertical sine" in line 14 and “computing the subsidence of the track under load” in line 16.  
There is insufficient antecedent basis for the above limitation in the claim. 
With respect to “the first vertical sine”, this is issue believed to be a type as the applicant has amended the other references to “the first vertical sine” to “the first vertical versine”. The corresponding limitation will be examined as follows: 
wherein the first vertical versine and the second vertical versine are determined with a coinciding chord length and chord division. 
With respect to “the subsidence of the track under load”, the corresponding limitation with be examined as “a subsidence of the track under load”.

Claims 19 and 20 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claim 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Berggren (US 20170029001) in view of Rechel (DE 10220175), see English translation of record, and Berggren (US 20140180609), further referenced as Berggren609.


Claim 21, Berggren discloses a method of surveying a track with two outer measuring points under load and with another measuring point, lying therebetween, without or with reduced load (see Abstract, Figs. 1 and 2, and paragraphs 0045, 0065 and 0086: method for determing structural parameters of a railway track has two outer measuring points under load, i.e. measuring system has two outer wheel placing load on the track, has a measuring point lying therebetween to when making measurement of the track distance without load), the method comprising:
providing a track measuring vehicle with a machine frame supported on two on-track undercarriages for movement on the track (see Fig. 1 and paragraphs 0023, 0067, 0044, and 0091: discloses a track measuring railcar with a machine frame/body supported on two bogies/wheelsets/undercarriages);
providing a measuring system with a first measuring system for recording a vertical distance of the track under load and a second measuring system for recording a vertical distance of the track without load, wherein the first measuring system is coupled to an evaluation device (see Figs. 1 and 2 and paragraphs 0045,0065 and 0086: has 2 measurement systems, one for a loaded state and one for an unloaded state; measurement system connected for processor/evaluation device, system have a common reference base are they are attached to the body/frame of the railcar); and 
computing with the evaluation device, a subsidence of the track under load (see Figs. 1 and 2 and paragraphs 0045,0065 and 0086: computes a deflection, i.e. subsidence, of the track via taking the difference between the measurements). 

Berggren does not expressly disclose wherein the measurement point lying between is a central measuring point; 
computing a course of a first vertical versine;
determining with the second measuring system a course of a second vertical versine;
wherein the first vertical sine [interpreted as the first vertical versine] and the second vertical versine are determined with a coinciding chord length and chord division; and
computing the subsidence of the track under load by subtracting the second vertical versine from said first vertical versine or vice versa.

Rechel discloses a method of surveying a track with two outer measuring points under load and with a central measuring point, lying therebetween, without or with reduced load (see Abstract, Fig. 1 and 2, page 4 last 3 paragraphs, page 5 last 4 paragraphs, and page 6 claim 1[first paragraph after Claims]: discloses a track measuring vehicle with a machine frame 11 supported on two on-track undercarriages comprising bogies and wheelsets 6 for movement on the track, has 2 outer measurement points, i.e. measurement heads 7 on outer wheelsets, outer wheelsets place a load on the track, and a central measuring point lying between two out measuring points with no load). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berggren with the teachings of Rechel, i.e. placing the measurement point associated with no load/reduced load in the middle so that is further from the wheels applying load on the tracks, i.e. less influence from the weight of the train car. 

Berggren and Rechel do not expressly computing a course of a first vertical versine;
determining with the second measuring system a course of a second vertical versine;
wherein the first vertical sine [interpreted as the first vertical versine] and the second vertical versine are determined with a coinciding chord length and chord division; and
computing the subsidence of the track under load by subtracting the second vertical versine from said first vertical versine or vice versa.

Berggren609 discloses computing a course of a first vertical versine (see Abstract paragraph 0012, 0024, 0030, 0034, and 0041: determines a first versine with a first measurement system);
determining with a second measuring system a course of a second vertical versine (see Abstract and paragraphs 0030, 0034, and 0042: determines a second versine);
wherein the first vertical sine [interpreted as the first vertical versine] and the second vertical versine are determined with a coinciding chord length and chord division (see paragraphs 0012, 0014, 0042, and 0073: two versine systems have a length and a division, system share a common reference point); and
computing the subsidence of the track under load by subtracting the second vertical versine from said first vertical versine or vice versa (see Abstract and paragraphs 0037 and 0061, and claims 1 and 9: computing deflection of the track under load, i.e. subsidence, by taking a difference between the first and second measurements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berggren in view of Rechel, with the teachings of Berggren609, i.e. computing and comparing the disclosed versine values, for the advantageous benefit of accurately characterizing the deflection of the track under load. 

Regarding claim 20, Berggren, previously modified by Rechel and Berggren609, has been discussed above in relation to determining the first and second vertical versine above. 

Berggren does not expressly disclose which comprises determining the first vertical versine and the second vertical versine separately for two rails of the track, and computing the course of subsidence for each rail of the track. 

Rechel discloses determining the first vertical measurements and the second vertical measurements separately for two rails of the track, and computing the course of subsidence for each rail of the track (see page 3 5th paragraph, page 4 last paragraph to page 5, and claims 1-3: discusses performing measurements on both rails in relation to computing the subsidence for the rails). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berggren in view of Berggren609 with the teachings of Rechel, i.e. analyzing each rail separately, for the advantageous benefit of individually monitoring each rail for vertical deflections in relation to an applied load. Once modified to monitor each rail separately, i.e. analyzing a performing the previously discussed first and second versine measurement on each rail, the modification would result in determining the first vertical versine and the second vertical versine separately for two rails of the track. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Berggren (US 20170029001) in view of Rechel (DE 10220175), see English translation of record, Berggren609 (US 20140180609), and Yunfei (CN 102337710), see English translation of record.

	Regarding claim 19, Berggren, Rechel, and Berggren609 do not expressly disclose which comprises determining the first vertical sine versine and the second vertical sine versine in a track center in each case, and thereby computing a median course of the subsidence of the track. 

Yunfei discloses a method of measuring the geometrical profile for a track that includes determining a track center geometric profile by computing a median course of the subsidence of the track (see Abstract and paragraphs 0016 and 0031: computing a center line geometry state equal to the average value of the measured left and right track, the disclosed average is equivalent to the claimed median since the average and a median between two values is equivalent). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Berggren in view of Rechel and Berggren609 with the teachings of Yunfei, i.e. computing a track center line geometry/vertical sine, for the advantageous benefit of identifying geometric anomalies related to the centerline geometry of the tracks. Once modified, determining and analyzing a center geometric profile of the track, the modification would meet the limitations of determining the previously discussed first vertical versine and second vertical versine values as a track center geometric profile. 

Response to Arguments
Applicant’s argument with respect to the amended limitations, i.e. newly filed limitations with respect to independent claim 21, have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lichtberger (US 20150377653) discloses a system/method for using a chord as to link measurement system in a track surveying device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2857